DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on February 26, 2021 and wherein the Applicant has amended claims 1-11, 13-14.
In virtue of this communication, claims 1-14 are currently pending in this Office Action.
With respect to the Claim Interpretation of the claimed term “a communication unit”, “a control unit”, and “an operation unit” of claims 1-14 under 35 U.S.C. 112(f), as set forth in the previous Office Action, the applicant amendment and argument, see paragraphs in “Interpretation Under 35 U.S.C. 112(f)” in page 7 of Remarks filed on February 26, 2021 have been fully considered and the argument is persuasive and therefore, the Claim Interpretation of the claimed term “a communication unit”, “a control unit”, and “an operation unit” of claims 1-14 under 35 U.S.C. 112(f), as set forth in the previous Office Action, has been withdrawn.
With respect to the objection of claims 1-14 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph in the “Objection to the Claims” of page 7 in Remarks filed on February 26, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of claims 1-14 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Objections
Claims 1-12 are objected to because of the following informalities: 
Claim 1 recites “wherein one or more processor establish …”, “wherein one or more processors continuously …”, “where one or more processors performs …”, “one or more processors cancel …”, “where one or more processors is performing the control …” which should be -- wherein the one or more processor establish …--, -- wherein the one or more processors continuously …--, --where the one or more processors perform[[s]] …--, -- the one or more processors cancel …--, --where the one or more processors is performing the control …-- , respectively, because “one or more processors” is considered to be referred back to “one or more processors” comprised in “An electronic apparatus” as previously recited in line 4 of claim 1. Claims 2-12 are objected due to the dependencies to claim 1.
Claim 2 is further objected for the at least similar reason as described in claim 1 above since claim 2 recites similar deficient feature as recited in claim 1, e.g., claim 2 recites “wherein one or more processors perform …” and “where one or more processors accept”, “wherein one or more processors control”, etc. Claims 3-5 are objected due to the dependencies to claim 2.
Claims 3-11 are further objected for the at least similar reason as described in claim 2 above since claims 3-11 recite the similar deficient feature as recited in claim 2.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 recites “wherein one or more processors cancel the performance of the control operation in a case where the wireless connection with the external speaker is disconnected by a second factor different from the first factor in a state where one or ore processor is performing the control operation for preventing the output of the audio signal from the internal speaker“, which is confusing because it is unclear whether it is “by a second factor” to “cancel the performance of the control operation” or it is “by a second factor” that “the wireless connection with the external speaker is disconnected” is performed and thus, renders claim indefinite. Claims 2-12 are rejected due to the dependencies to claim 1.
Claim 13 is rejected for the at least similar reasons described in claim 1 above since claim 13 recites the similar deficient features as recited in claim 1.
Claim 14 is rejected for the at least similar reasons described in claim 1 above since claim 14 recites the similar deficient features as recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention..

Claims 1, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokubo (US 20040196985 A1).
Claim 1: Kokubo teaches an electronic apparatus (title and abstract, ln 1-15, and portable laptop computer in fig. 1 and personal computer 101 in fig. 2) comprising: 
an internal speaker (a portable computer having a speaker unit, para [0004]-para [0005]);
a communication interface for establishing a wireless connection with an external apparatus (detachable speaker units 2a and 2b, BluetoothRM between the wireless communication unit 9 of the main body and a wireless communication unit 16 of the speaker unit 2a/2b in fig. 2, para [0044]); and
one or more processors (CPU 4, communication controller 27, embedded controller EC 12, etc., in fig. 2), wherein one or more processors establish a wireless connection with an external speaker through the communication interface (installation result data 26 indicates no installation of the speaker units 2a/2b, wireless connection between the wireless communication unit 9 of the main body 101 and the wireless communication unit 16 of the speaker units 2a/2b, para [0044]),
wherein one or more processors continuously perform a control operation (driving audio signal through at least connector 20a because attached speaker units 2a/2b to the main body 101, i.e., installation result data indicating an installation, para [0036]) for preventing an output of an audio signal from the internal speaker (a communication through either wires at step S3 or wireless manner at step S4 to output audio signal to the speaker units 2a/2b in fig. 3; the internally-fixed installed speaker unit of the personal computer 101 having a poor sound directivity and acoustic effect, para [0005], and thus, no audio signal to be sent to the internally-fixed installed speaker unit of the personal computer is inherency any time) in a case where the wireless connection with the external speaker is disconnected by a first factor (indicating the installation of the installation result data, para [0036], detecting of no installation of the 
wherein one or more processors cancel the performance of the control operation in a case where the wireless connection with the external speaker is disconnected by a second factor (detaching the speaker unit 2a/2b from the main body 101, detection of no installation of the installation result data, para [0044]) different from the first factor (the attaching, the driving, the installation indicated in the installation result data above) in a state where one or more processors is performing the control operation for preventing the output of the audio signal from the internal speaker (wire connection preventing audio signal from outputted to the internally-fixed speaker unit and para [0005], and the discussion above).
Claim 13 has been analyzed and rejected according to claim 1 above.
Claim 14 has been analyzed and rejected according to claims 1 and 13 above and Kokubo further teaches, a non-transitory computer-readable storage medium (memory 5 in fig. 2) storing a program for causing an electronic apparatus including an internal speaker and a communication unit configured to perform a wireless communication with a wearable external speaker, to execute a control method of the claim 13 (CPU 4 connected to memory 5 in a personal computer, para [0004] and para [0024] and thus, inherently, CPU implements a program and read from memory for implementation of method in fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo (above) and in view of reference Chapero-Rueda et al (US 20110007916 A1, hereinafter Chapero-Rueda).
Claim 2: Kokubo teaches all the elements of claim 2, according to claim 1 above, including a user interface (display 102, keypad for the personal computer 1 in fig. 1) configured to accept a user operation (keypad for the personal computer 1 in fig. 1 and inherently to accept a user input through the keypad in fig. 1; attaching and detaching connector 20a inherently by user manipulation of the left and right speaker units 2a/2b, para [0035]) and wherein one or more processors performs the control operation for preventing the output of the audio signal from the internal speaker (either connected or separated via S3 and S4 in fig. 3).
However, Kokubo does not explicitly teach wherein one or more processors accept, through the user interface, a user operation for preventing the output of the audio signal form the internal speaker in a state where one or more processors controls the internal speaker to output the audio signal, and wherein one or more processors performs a control operation for permitting the output of the audio signal from the internal speaker, in a case where one or more processors accepts, through the user interface, a user operation for outputting the audio signal from the 
Chapero-Rueda teaches an analogous field of endeavor by disclosing an electronic apparatus (title and abstract, ln 1-13 and fig. 6) and wherein one or more processors accept, through the user interface, a user operation (operation on switch S42 and 52 in fig. 6) for preventing the output of the audio signal form the internal speaker (the switch S42 from a closed state to allow the audio signal outputted to the speaker 42 to a open state in fig. 6) in a state where one or more processors controls the internal speaker to output the audio signal (the switch S42 from the open state to not allow the audio signal outputted to the speaker 42 to the closed state that allows the audio signal outputted to the speaker 42 in fig. 6, para [0104]-para [0105], para [0125]), and wherein one or more processors performs a control operation for permitting the output of the audio signal from the internal speaker (S42 is at closed state in fig. 6), in a case where one or more processors accepts, through the user interface, a user operation for outputting the audio signal from the internal speaker in a state where one or more processors performs the control operation for preventing the output of the audio signals from the internal speaker (from switch S42 closed state to open state for preventing the output of the audio signals from the internal speaker) for benefits of achieving a more flexible and simpler manner, but more stable operation in controlling a distribution of the audio signal by manual control according to the user’s desire (para [0011] and para [120]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the operation unit configured to accept the user operation to switch for preventing an output of the audio signal from an internal speaker in a state that outputting the audio signal to the internal speaker and accepting the user operation, 
Claim 3: the combination of Kokubo and Chapero-Rueda further teaches, according to claim 2 above, wherein one or more processors control the user interface not to accept the user operation for outputting the audio signal from the internal speaker (Kokubo, either wire or wireless connection in fig. 3 and the discussion in claims 1-2 above and Chapero-Rueda, S42 opened manually in fig. 6 and the discussion in claim 2 above) in a case where a wireless connection with the external speaker is established through the communication unit (Kokubo, connector 20a disconnected, via wireless communication unit 9 and 18 in fig. 2 and Chapero-Rueda, controlled by the distance detector, other than user’s operation in fig. 1).
Claim 4: the combination of Kokubo and Chapero-Rueda further teaches, according to claim 2 above, wherein one or more processors perform a control operation for disconnecting the established connection with the external speaker (Kokubo, attaching the speaker units 2a/2b with the main body 101 or disconnection of wire connection by detaching the speaker units 2a/2b and  Chapero-Rueda, opening the switch 52 to cut off the short-range communication function implemented by SRCU 48 in fig. 6) and permitting the output of the audio signal from the internal speaker (Kokubo, outputting a non-directional sound by using the internally-fixed assembled speaker unit, para [0004] and Champero-Rueda, closing the switch S42 to allow the audio signal outputted to the speaker 42 in fig. 6) in a case where one or more processors accept through the operation unit an operation for disconnecting the established connection with the 
Claim 5: the combination of Kokubo and Chapero-Rueda further teaches, according to claim 2 above, wherein the second factor includes a user operation for disconnecting the wireless connection with the external speaker through the user interface (Kokubo, the user interface of the personal computer in fig. 1 and having the keypad and the discussion in claim 2 above, attaching the speaker units 2a/2b to the main body 101 and the discussion in claim 1 above, and Chapero-Rueda, the user operation on the switch 52 in fig. 6 and user operation to change the distance d in fig. 1).

Claims 6-7, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo (above) and in view of reference Hyatt (US 20070142942 A1).
Claim 6: Kokubo further teaches, according to claim 1 above, 
wherein one or more processors do not perform the communication for disconnecting the
wireless connection with the external speaker in a case where the wireless connection with the external speaker is disconnected by the first factor (attaching the speaker units 2a/2b to the main body 101 for wire connection and communication via the connector 20a in fig. 3) and the second factor (detaching the speaker units 2a/2b from the main body 101 in fig. 2).
However, Kokubo does not explicitly teach wherein one or more processors control the communication interface to perform communication for disconnecting the wireless connection 
Hyatt teaches an analogous field of endeavor by disclosing an electronic apparatus (title and abstract, ln 1-11, and including music phone 100 in fig. 1) comprising: 
an internal speaker (speaker 124 in fig. 1);
a communication interface for establishing a wireless connection with an eternal apparatus (headset interface 150, BluetoothTM wireless communication with a headset, para [0016]) and wherein controlling the communication interface to perform communication for disconnecting the wireless connection with the external speaker in a case wherein the wireless connection with the external speaker is disconnected by a factor (enable speakers at step 208 by disable the headset or enable speakers 208 in fig. 4) for benefits of achieving an improvement of sound reproduction performance by selectively adapting the parameters of the speakers while speakers as internal or external speakers in a user controllable manner (para [0002] – para [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the factor and wherein the one or more processors control the communication interface to perform the communication for disconnecting the wireless connection with the external speaker in the case wherein the wireless connection with the external speaker is disconnected by the factor, to the second factor in the electronic apparatus, as taught by Kokubo, for the benefits discussed above.
Claim 7: the combination of Kokubo and Hyatt further teaches, according to claim 1 above, 

wherein one or more processors perform the control operation for preventing the output of the audio signal from the internal speaker in a case where the wireless connection with the external speaker is established (Kokubo, the wire or wireless communication with the speaker units 2a/2b in fig. 3 and Hyatt, the headset mode is continuously performed while the proximity is maintained in fig. 3, para [0026]), and
wherein one or more processors perform a control operation for permitting the output of the audio signal from the internal speaker in a case where the wireless connection with the external speaker is not established (Hyatt, the speaker mode is turned on while the proximate condition is not satisfied, para [0026]).
Claim 12: the combination of Kokubo and Hyatt further teaches, according to claim 1 above, wherein the external speaker includes a headphone or an earphone (Hyatt, the headset 160 in fig. 1).

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kokubo (above) and in view of references Hyatt (above) and Lee et al (US 20180152795 A1, hereinafter Lee).
Claim 8: the combination of Kokubo and Hyatt teaches all the element of claim 8, according to claims 1 and 6 above, including the electronic apparatus further comprising an image capturing unit (Hyatt, the user interface 140 also includes cameras, para [0010]), and the case where the one or more processors perform the control operation for preventing the output of the audio signal from the internal speaker (Kokubo, either wire or wireless connection in fig. 3 and and Hyatt, the headset mode based on the proximate detected through the BluetoothTM transceiver in the headset interface 150 and p.3, para 26), and no mechanical shutter (Hyatt, the mobile communication device means includes PDA, cellular telephones, etc., para [0009] and it is inherently no mechanical shutter for a digital camera in the at lest PDA, but electric shutter) except wherein one or more processors control the image sensor to capture an image without using a mechanical shutter in a case where one or more processors perform the control operation for preventing the output of the audio signal from the internal speaker.
Lee teaches an analogous field of endeavor by disclosing an electronic apparatus (title and abstract, ln 1-12 and a smartphone 101 in fig. 1 and the smartphone, para [0003]) and wherein a camera is disclosed (camera module 291 in fig. 2) and a control unit is disclosed (processor 210 in fig. 2) and wherein the control unit controls the image capturing unit (via the signal communication between the camera module 291 and the processor 210 in fig. 2) to capture an image without using a mechanical shutter (capture still images and a video, para [0057] and smartphone, para [0004] and thus, an electronic shutter, e.g., rolling electronic shutter, for the camera is inherency) in a case where the control unit performs the control operation for preventing the output of the audio signal from the internal speaker (wireless headset is connected wirelessly and outputting the audio signals received from the electronic device 101, instead of the speaker 685, para [0090-0093]) for benefits of achieving an improvement of sound  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the control unit and the camera and wherein the control unit controls the image capturing unit to capture the image without using the mechanical shutter in the case where the control unit performs the control operation for preventing the output of the audio signal from the internal speaker, as taught by Lee, to the control unit and the camera in the electronic apparatus, as taught by the combination of Kokubo and Hyatt, for the benefits discussed above.
Claim 9: the combination of Kokubo, Hyatt, and Lee further teaches, according to claim 8 above, wherein one or more processors perform the control operation for preventing the output of the audio signal from the internal speaker (Kokubo, either wire or wireless connection in fig. 3 and Hyatt, the headset mode via the selector 128 in fig. 3) and a control operation for permitting the output of the audio signal from the external speaker (Kokubo, either wire or wireless connection via the wireless communication units 9, 16 in fig. 2 and Hyatt, the headset mode to allow the audio signal outputted to the headset, other than the speaker 124 in figs. 1, 3 and Lee, outputting the audio signals from the electronic device 101 to the speakers 680-690 of the earphone 600 in fig. 6A) in a case where the image sensor captures an image in a state where the wireless connection with the external speaker is established (Lee, capturing the image or video and p.8, para 90-92 and p.8-9, para 93 and the discussion in claim 8 above).
Claim 10: the combination of Kokubo, Hyatt, and Lee further teaches, according to claim 8 above, wherein one or more processors perform a control operation for permitting an output of a sound from one of the internal speaker and the external speaker in a case where the 
However, the combination Kokubo, Hyatt, and Lee does not explicitly teach an electronic shutter sound.
An Official Notice is taken that electronic shutter sound is notoriously well-known in the art before the effective filing date of the claimed invention for user’s aware of a start and a end of the shuttering operation with a degree of certainty (e.g., US 20050157177 A1, para [0047]-[0049]).
Therefore it would have been obvious for one having ordinary skill in the art to have applied the outputting of the electronic shutter sound, as taught by the well-known in the art, to the audio signal and the electronic shutter in the electronic apparatus, as taught by the combination of Hyatt, Hu, and Lee, for the benefits discussed above.
Claim 11: the combination of Kokubo, Hyatt, and Lee further teaches, according to claim 8 above, wherein in a case where one or more processors perform the control operation for preventing the output of the audio signal from the internal speaker (Kokubo, either wire or wireless connection in fig. 3 and Hyatt, the headset mode and the discussion in claim 8 above and Lee, outputting the sound signal through the wireless-connected earpieces, instead of outputting the audio signal to the speaker 685 in fig. 6A), one or more processors perform a 
However, the combination of Kokubo, Hyatt, and Lee does not explicitly teach preventing light emission processing during image capturing by the image capturing unit.
It would have been obvious for one having ordinary skill in the art to have recognized that using flash or preventing light emission processing during image capturing by the image capturing unit is a matter of designer’s choice, for example, using flash during dark or outdoor evening, while turning off flash at day time or bright environment for saving power energy.

Response to Arguments

Applicant's arguments filed on February 26, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitations.
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654